DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/28/22 has been entered, in which Applicant amended claims 1, 6, 7, 9, 14, 15, 17, 19, and 20. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statements (IDS) on 11/29/2021. This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action

Response to Amendment
Applicant’s amendments are acknowledged. 
Revised 35 USC 101 rejections are applied in light of Applicants amendments and explanations.
Revised 35 USC 103 rejections are applied in light of Applicant’s amendments and explanations

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1-8 are directed towards a process, and claims 9-20 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “receiving historical data regarding a plurality of previous guests, the historical data comprising a plurality of attributes comprising guest attributes, travel attributes and external factors attributes, the historical data generated in part by a hotel booking system used to reserve hotel rooms,” “generating a plurality of distinct clusters based the plurality of attributes using machine learning soft clustering,” “segmenting each of the previous guests into one or more of the distinct clusters,” “building a model for each of the distinct clusters, the model predicting a probability of a guest selecting a certain room category and comprising a plurality of variables corresponding to the attributes, the plurality of variables including a first latent variable comprising a determination of a first estimate of all users having a desire for a hotel room that arrive at the hotel booking system and do not reserve a hotel room,” “eliminating insignificant variables of the models,” “estimating model parameters of the models, the model parameters comprising coefficients corresponding to the variables,” and “determining optimal pricing of the hotel rooms using the model parameters and a personalized pricing algorithm.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claim does not recite any additional elements. Additionally, independent claims 9 and 17 recite further additional elements: “A computer readable medium having instructions stored thereon that, when executed by one or more processors, cause the processors to optimize pricing for hotel rooms, the optimization comprising,” (computer processor and memory with computer instructions); “A hotel room pricing system comprising: one or more processors coupled to stored instructions; a database storing reservation preferences and room features; the processors configured to,” (computer processor and memory with computer instructions). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial 
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0026]-[0033]). Additionally, the claim does not recite any additional elements. Additionally, independent claims 9 and 17 recite further additional elements: “A computer readable medium having instructions stored thereon that, when executed by one or more processors, cause the processors to optimize pricing for hotel rooms, the optimization comprising,” (computer A hotel room pricing system comprising: one or more processors coupled to stored instructions; a database storing reservation preferences and room features; the processors configured to,” (computer processor and memory with computer instructions). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-8, 10-16, and 18-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-8, 10-16, and 18-20 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 2-8, 10-16, and 18-20 do not recite any additional elements beyond the abstract ideas recited by the claims.
Regarding claims 9-20, the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0026]-[0033]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0222518 to Adkins (hereafter referred to as Adkins), in view of U.S. Patent Application Publication Number 2016/0170996 to Frank et al. (hereafter referred to as Frank), in further view of U.S. Patent Application Publication Number 2014/0207947 to Thomas et al. (hereafter referred to as Thomas).
As per claim 1, Adkins teaches: 
A method of modeling demand and pricing for hotel rooms, the method comprising: receiving historical data regarding a plurality of previous guests (Paragraph 
the historical data comprising a plurality of attributes comprising guest attributes, travel attributes and external factors attributes (Paragraph Number [0033] teaches Reference Market Share: The customer may already know what specific properties or brands he prefers, perhaps because of a guest loyalty program, a referral, or prior experience.  He has a variety of feature and accommodation preferences and certain expectations about prices and value-for-money trade-offs at various hotel properties.  As long as room availability and prices are approximately as he expects, he has a set propensity to purchase one hotel or another.  From the hotel's perspective, there is a baseline or reference probability between 0% and 100% that each such customer of the competitive set will book with their hotel as opposed to with a competitor.  In aggregate, the group of such customers, when faced with unsurprising and familiar prices, will make choices which result in a baseline or reference market share for that property).
the historical data generated in part by a hotel booking system used to reserve hotel rooms (Paragraph Number [0062] teaches Price Sensitivity Coefficients: (E.sub.i) 
segmenting each of the previous guests into one or more of the distinct clusters (Paragraph Numbers [0080]-[0088] teaches Historical Demand Samples: Demand history is made up of many demand samples.  The demand samples contain a large variety of win-loss scenarios where the lead property competed with the other competitor properties for each booking according to the publicly presented prices.  Each demand sample consists of: the actual number of bookings for the Lead Hotel (rooms arriving), the actual number of bookings for the rest of the competitors, and the public rates for the Lead Hotel and each of its competitors at a particular point in time (number of days left prior to arrival), for an arrival date, for a specific length-of-stay (LOS), for a specific number of guests from a particular customer segment (combination of booking source and market segment)).
building a model for each of the distinct clusters, the model predicting a probability of a guest selecting a certain room category and comprising a plurality of variables corresponding to the attributes (Paragraph Numbers [0080]-[0088] teaches Historical Demand Samples: Demand history is made up of many demand samples.  The demand samples contain a large variety of win-loss scenarios where the lead property competed with the other competitor properties for each booking according to the publicly presented prices.  Each demand sample consists of: the actual number of bookings for the Lead Hotel (rooms arriving), the actual number of bookings for the rest of the competitors, and the public rates for the Lead Hotel and each of its competitors at a particular point in time (number of days left prior to arrival), for an arrival date, for a specific length-of-stay (LOS), for a specific number of guests from a particular customer segment (combination of booking source and market segment)).
eliminating insignificant variables of the models (Paragraph Number [0078] teaches one of the side effects of determining price sensitivity coefficient for share estimation is the validation (or invalidation) of the assumptions about relevant competitors. Generally, competitive sets have been created for a variety of reasons, and it is possible that some of the members of the competitive set are not highly significant share estimation. Their price sensitivity coefficients are either small or not significantly different from zero in a statistical sense. It has been discovered that the disclosed analytical technique is useful both for removing insignificant properties from a competitive set and for adding significant properties to it).
estimating model parameters of the models, the model parameters comprising coefficients corresponding to the variables (Paragraph Number [0021] teaches the price sensitivity coefficients are used to calculate 109 a predicted share value representing the probability that a next customer will book a property at the subject hotel at a particular 
determining optimal pricing of the hotel rooms using the model parameters and a personalized pricing algorithm (Paragraph Number [0097] teaches the price optimization problem can be visualized in the graph of exemplary data shown in FIG. 1.  The own property's current price and its competitors' current prices are shown as vertical lines staked at fixed price points on the x-axis.  These are superimposed over a graph of the Incremental Expected Revenue per Comp Set Room curve which is a function of the price for the own property).
Adkins teaches modeling and grouping various data groups including customers to produce models of price optimization but does not explicitly teach utilizing soft clustering and other specific forms of mathematical modeling which is taught by the following citations from Frank:
generating a plurality of distinct clusters based the plurality of attributes using machine learning soft clustering (Paragraph Number [2939] teaches the clustering module 139 is configured to receive the profiles 128 of the at least ten users, and to cluster the at least ten users into clusters based on profile similarity, with each cluster comprising a single user or multiple users with similar profiles.  Optionally, the clustering module 139 may utilize the profile comparator 133 in order to determine similarity between profiles.  There are various clustering algorithms known in the art which may be utilized by the clustering module 139 to cluster users.  Some examples include hierarchical clustering, partition-based clustering (e.g., k-means), and clustering 
Both Adkins and Frank are directed to price optimization modeling. Adkins discloses modeling and grouping various data groups including customers to produce models of price optimization. Frank improves upon Adkins by disclosing utilizing soft clustering and other specific forms of mathematical modeling. One of ordinary skill in the art would be motivated to further include utilizing soft clustering and other specific forms of mathematical modeling, to efficiently utilize the most accurate or practical modeling solution to arrive at an optimized pricing schedule.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of modeling and grouping various data groups including customers to produce models of price optimization in Adkins to further utilize soft clustering and other specific forms of mathematical modeling as disclosed in Frank, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

the plurality of variables including a first latent variable comprising a determination of a first estimate of all users having a desire for a hotel room that arrive at the hotel booking system and do not reserve a hotel room (Paragraph Number [0028] teaches after identifying users who have not completed the event in the event engine, the failure detection process may gather data through other online and/or offline sources. For example, in the context of the hospitality industry, the failure detection process may collect clickstream data from the website of a hotel associated with the event. Data may also be obtained from an applicable property management system (PMS) and/or central reservation system (CRS). The data gathered from these other sources may then be analyzed to determine whether or not the user completed the purchase through another source. Paragraph Number [0029] teaches if the shopping cart was deemed to have been successfully completed by the failure detection process, or completed by an online shopper using the original shopping cart, one or more follow-up messages can be sent to the user offering services relating to the purchase. (this section in particular teaches a determination of a user having a desire to book a hotel room as they visited a website and place a purchase in =to a shopping cart, then travelled to a different website and subsequently booked a hotel) Paragraph Number [0034] teaches at block 215, a determination may be made as to whether the user clicked-through to (or otherwise accessed) an event engine associated with the website. For example, depending on the 
Both the combination of Adkins and Frank and Thomas are directed to price optimization modeling. The combination of Adkins and Frank discloses modeling and grouping various data groups including customers to produce models of price optimization. Frank improves upon the combination of Adkins and Frank by disclosing utilizing latent variable that determine abandonment of the reservation process for booking a hotel. One of ordinary skill in the art would be motivated to further include utilizing latent variable that determine abandonment of the reservation process for booking a hotel, to efficiently utilize the most accurate or practical modeling solution and potentially remove data relating to those who do not complete the booking process.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of modeling and grouping various data groups including customers to produce models of price optimization in the combination of Adkins and Frank to further utilize latent variable that determine 
As per claim 9, Adkins teaches:
A computer readable medium having instructions stored thereon that, when executed by one or more processors, cause the processors to optimize pricing for hotel rooms, the optimization comprising: (Paragraph Number [0024] teaches the present disclosure may be embodied as a non-transitory medium having computer-readable instructions for causing a processor to perform embodiments of the method 100 (see, e.g., FIG. 3).  The present disclosure may be embodied as a system 10 comprising a processor 12.  The system 10 may further comprise a network interface 14 in electronic communication with the processor 12.  The processor 12 may be programmed to perform embodiments of method 100).
The remainder of the claim limitations are substantially similar to the method found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 17, Adkins teaches:
A hotel room pricing system comprising: one or more processors coupled to stored instructions; a database storing reservation preferences and room features; the processors configured to (Paragraph Number [0024] teaches the present disclosure may be embodied as a non-transitory medium having computer-readable instructions for causing a processor to perform embodiments of the method 100 (see, e.g., FIG. 3).  The 
The remainder of the claim limitations are substantially similar to the method found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 10, and 18, the combination of Adkins, Frank, and Thomas teaches each of the limitations of claims 1, 9, and 17 respectively.
Adkins teaches modeling and grouping various data groups including customers to produce models of price optimization but does not explicitly teach utilizing soft clustering and other specific forms of mathematical modeling which is taught by the following citations from Frank:
wherein the model comprises a mixture multinomial logit model (MNL). (Paragraph Number [3080] teaches there are various ways in which the threshold-time t' may be determined. In one example, t' may be a point corresponding to an intersection of the trends 213a and/or 213b that is found using various numerical and/or analytical methods known in the art.  In one example, the trends 213a and 213b are represented by parameters of polynomials, and t' is found by computing intersections for the polynomials, and selecting a certain intersection as the time t').
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 3 and 11, the combination of Adkins, Frank, and Thomas teaches each of the limitations of claims 1 and 9 respectively.

wherein the machine learning soft clustering comprises random-forest based soft clustering. (Paragraph Number [2939] teaches the clustering module 139 is configured to receive the profiles 128 of the at least ten users, and to cluster the at least ten users into clusters based on profile similarity, with each cluster comprising a single user or multiple users with similar profiles.  Optionally, the clustering module 139 may utilize the profile comparator 133 in order to determine similarity between profiles.  There are various clustering algorithms known in the art which may be utilized by the clustering module 139 to cluster users.  Some examples include hierarchical clustering, partition-based clustering (e.g., k-means), and clustering utilizing an Expectation-Maximization algorithm.  In one embodiment, each user may belong to a single cluster, while in another embodiment, each user may belong to multiple clusters (soft clustering).  In the latter example, each user may have an affinity value to at least some clusters, where an affinity value of a user to a cluster is indicative of how strongly the user belongs to the cluster.  Optionally, after performing a soft clustering of users, each user is assigned to a cluster to which the user has a strongest affinity. (Examiner asserts that the specific type of soft clustering is known in the art a person of ordinary skill would know to utilize any specific type of soft clustering based upon need)).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 4 and 12, the combination of Adkins, Frank, and Thomas teaches each of the limitations of claims 1, and 9 respectively.
Adkins teaches modeling and grouping various data groups including customers to produce models of price optimization but does not explicitly teach utilizing soft clustering and other specific forms of mathematical modeling which is taught by the following citations from Frank:
where the estimating comprises an Expectation­Maximization (EM) algorithm. (Paragraph Number [2939] teaches the clustering module 139 is configured to receive the profiles 128 of the at least ten users, and to cluster the at least ten users into clusters based on profile similarity, with each cluster comprising a single user or multiple users with similar profiles.  Optionally, the clustering module 139 may utilize the profile comparator 133 in order to determine similarity between profiles.  There are various clustering algorithms known in the art which may be utilized by the clustering module 139 to cluster users.  Some examples include hierarchical clustering, partition-based clustering (e.g., k-means), and clustering utilizing an Expectation-Maximization algorithm.  In one embodiment, each user may belong to a single cluster, while in another embodiment, each user may belong to multiple clusters (soft clustering).  In the latter example, each user may have an affinity value to at least some clusters, where an affinity value of a user to a cluster is indicative of how strongly the user belongs to the cluster.  Optionally, after performing a soft clustering of users, each user is assigned to a cluster to which the user has a strongest affinity).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 5 and 13, the combination of Adkins, Frank, and Thomas teaches each of the limitations of claims 1 and 9 respectively.
In addition, Adkins teaches:
wherein the eliminating insignificant variables of the models comprise using a regularization method to set coefficients for the insignificant variables to zero by maximizing a penalized likelihood function of the models (Paragraph Numbers [0089]-[0094] teach Historical Public Rate Estimation: A large database of historical publicly available rates has been collected.  However, rates may not have been collected for the particular combination(s) of circumstances under which each historical booking occurred.  Therefore, filling and estimation processes may be used to supplement the public rates attributable to each property in the historical sample.  For example: If a rate was not collected at exactly the correct day prior to arrival, the most recently collected rate before that day is used, assuming that the rate would not have changed. If a rate was not collected as early as the booking occurred, it is assumed that the first time the rate was collected, that it had been in force for all time until then. If a rate was not collected for the specifically booked number of guests, then the rate for one guest would be used. If a rate was not collected for the specifically booked length of stay, then the rates from smaller length of stay segments that span the entire period would be averaged. If a rate was not collected for the specific booking source, then a similar booking source's rate would be used).
As per claims 6, 14, and 19, the combination of Adkins and Frank teaches each of the limitations of claims 1, 9, and 17 respectively.

the plurality of variables further including a second latent variable comprising a determination of a second estimate of all users having the desire for the hotel room that do not arrive at the hotel booking system (Paragraph Number [0028] teaches after identifying users who have not completed the event in the event engine, the failure detection process may gather data through other online and/or offline sources. For example, in the context of the hospitality industry, the failure detection process may collect clickstream data from the website of a hotel associated with the event. Data may also be obtained from an applicable property management system (PMS) and/or central reservation system (CRS). The data gathered from these other sources may then be analyzed to determine whether or not the user completed the purchase through another source. Paragraph Number [0029] teaches if the shopping cart was deemed to have been successfully completed by the failure detection process, or completed by an online shopper using the original shopping cart, one or more follow-up messages can be sent to the user offering services relating to the purchase. (this section in particular teaches a determination of a user having a desire to book a hotel room as they visited a website and place a purchase in =to a shopping cart, then travelled to a different website and subsequently booked a hotel) Paragraph Number [0034] teaches at block 215, a determination may be made as to whether the user clicked-through to (or otherwise accessed) an event engine associated with the website. For example, depending on the 
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 7, 15, and 20, the combination of Adkins, Frank, and Thomas teaches each of the limitations of claims 1 and 6, 9 and 14, and 17 and 18 respectively.
Adkins teaches modeling and grouping various data groups including customers to produce models of price optimization but does not explicitly teach utilizing soft clustering and other specific forms of mathematical modeling which is taught by the following citations from Frank
dividing a day into a plurality of discrete time slots during which at most one guest may arrive (Paragraph Number [0287] teaches being at the certain location, and/or having an experience at the certain location, may involve being in the certain location during a certain period of time.  Thus, for example, at least some of the measurements from among the measurements 501 used to compute the location score 507 are 
and modeling an arrival at each time slot as a Bernoulli distribution (Paragraph Number [4534] teaches the effects of disclosing a score for an experience can be viewed as a process of updating posterior probabilities of bias values, given certain prior beliefs and observed evidence (the evidence, in this case, may be the scores and/or information derived from the scores). Optionally, this analysis may involve a Bayesian approach, which involves bias values modeled as distributions that have conjugate priors. The evidence may be given as a statistic (e.g., average of observed measurements) and/or a distribution, which is used to update the prior distribution. This approach may be applicable both for biases modeled as discrete random variables (e.g., using a Bernoulli variable and a beta distribution conjugate prior or a multinomial variable and a conjugate prior Dirichlet distribution), and/or for biases modeled as continuous distributions).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
Adkins teaches modeling and grouping various data groups including customers to produce models of price optimization but does not explicitly teach utilizing latent variable that determine abandonment of the reservation process for booking a hotel which is taught by the following citations from Thomas:
the determination of the first estimate and second estimate comprising distinguishing between the first latent variable and the second latent variable comprising (Paragraph Number [0028] teaches after identifying users who have not completed the event in the event engine, the failure detection process may gather data through other online and/or offline sources. For example, in the context of the hospitality industry, the failure detection process may collect clickstream data from the website of a hotel associated with the event. Data may also be obtained from an applicable property management system (PMS) and/or central reservation system (CRS). The data gathered from these other sources may then be analyzed to determine whether or not the user completed the purchase through another source. Paragraph Number [0029] teaches if the shopping cart was deemed to have been successfully completed by the failure detection process, or completed by an online shopper using the original shopping cart, one or more follow-up messages can be sent to the user offering services relating to the purchase. (this section in particular teaches a determination of a user having a desire to book a hotel room as they visited a website and place a purchase in =to a shopping cart, then travelled to a different website and subsequently booked a hotel) Paragraph Number [0034] teaches at block 215, a determination may be made as to whether the user clicked-through to (or otherwise accessed) an event engine associated with the website. For example, depending on the particular contents of the notification sent to the user at block 200, the user may click-through to a specific web page or component of the website that provides the user with the ability to conduct an event (e.g., a booking engine, reservation service, etc.). For example, where the website is associated with a hotel, the user may access a web page or service that enables the user to make a room reservation. However, 
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 8 and 16, the combination of Adkins, Frank, and Thomas teaches each of the limitations of claims 1 and 9 respectively.
In addition, Adkins teaches:
wherein the optimal pricing comprises for a plurality of different types of rooms of a hotel, assigning an optimized price for each of the different types, the optimal pricing maximizing revenue (Paragraph Number [0032] teaches Customers of the Competitive Set: When such a customer wants to purchase a hotel room, he usually has an idea of where he wants to stay (location) and what type of hotel he wants to stay in (hotel segment, or chain scale). Paragraph Number [0097] teaches the price optimization problem can be visualized in the graph of exemplary data shown in FIG. 1.  The own property's current price and its competitors' current prices are shown as vertical lines staked at fixed price points on the x-axis.  These are superimposed over a graph of the Incremental Expected Revenue per Comp Set Room curve which is a function of the price for the own property. Paragraph Number [0095] teaches data samples where the lead property is closed or where the price for the lead property is not known are excluded.  Whenever a price is too high above the average, it is assumed that only special room .

Response to Arguments 
Applicant’s arguments filed 12/29/2021 have been fully considered but they are not persuasive.
Applicant argues that the claims recite an improvement to the technology of machine learning. (See Applicant’s Remarks, 12/29/2021, pgs. 8-11). Examiner respectfully disagrees. Examiner asserts in this circumstance the machine learning is not being improved nor is the process of machine learning used novel. As such, the use of machine learning in this context constitutes a mere application of computer technology to implement an abstract process. Implementing the management process on computer components (such as generic machine learning algorithms) is at best, narrowing an abstract idea to attempt to limit the use of the abstract idea ‘to a particular technological environment,’ (in this case gathering data from databases and analyzing that data using known techniques) which has long been held insufficient to save a claim in this context. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski, 561 U.S. at 610–11; Diehr, 450 U.S. at 191. Therefore, the limitations of the claims do not meaningfully limit the claim beyond the claimed abstract idea.
Applicant argues that the newly amended claim language is not taught by the combination of cited references. See Applicant’s Remarks, 12/29/2021, pgs. 11-14). Examiner respectfully disagrees and notes that Applicant’s arguments are moot in that new citations / explanations from the Adkins, Thomas, and Frank references have been applied to the newly 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624